Case 3:17-cr-30047-NJR Document 208 Filed 12/08/20 Page 1 of 4 Page ID #2046




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                      Plaintiff,

 v.                                              Case No. 3:17-CR-30047-NJR

 ALFRED E. CROSS,

                      Defendant.

                           MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is a pro se Motion for Reconsideration (Doc. 206) and a

Supplement to that Motion (Doc. 207) filed by Defendant Alfred L. Cross. For the reasons set

forth below, the Court denies the Motion.

                           FACTUAL & PROCEDURAL BACKGROUND

       Cross is currently serving a sentence of 78 months’ imprisonment for multiple counts

of bank fraud (Doc. 156). Cross filed a motion for compassionate release on June 25, 2020,

arguing in the context of the Covid-19 pandemic his age and medical conditions constituted

extraordinary and compelling reasons justifying his release (Doc. 198). The Court denied the

motion, reviewing Cross’s extensive criminal record, including his 16 prior convictions from

between 1961 and 2017, as well his three pending cases, and concluded that despite his

advanced age and infirm health, Cross continued to present a danger to the community due

to his clear propensity for recidivism (Doc. 205).




                                         Page 1 of 4
Case 3:17-cr-30047-NJR Document 208 Filed 12/08/20 Page 2 of 4 Page ID #2047




                                        LEGAL STANDARD

       A motion for reconsideration may be appropriate where the court has misunderstood

a party, made a decision outside of the issues presented by the parties, made an error of

apprehension, where a significant change in the law has occurred, or where significant new

facts have been discovered. Broaddus v. Shields, 665 F.3d 846, 860 (7th Cir. 2011) (citing Bank

of Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d 1185, 1191 (7th Cir. 1990)).

       Under the First Step Act, inmates are authorized to bring their own motions for

compassionate release after first exhausting their administrative remedies with the Bureau of

Prisons. 18 U.S.C. § 3582(c)(1)(A). A defendant may be eligible for compassionate release if

the Court finds “extraordinary and compelling reasons” to warrant a sentence reduction. 18

U.S.C. § 3582(c)(1)(A). The Court also must find that the requested sentence reduction is

“consistent with applicable policy statements issued by the Sentencing Commission.” Id.

       Congress has tasked the Sentencing Commission with compiling “what should be

considered extraordinary and compelling reasons for sentence reduction, including the

criteria to be applied and a list of specific examples.” 28 U.S.C. § 994(t). The Commission has

specified that certain circumstances surrounding the inmate’s medical condition, age, and

family situation will constitute extraordinary and compelling reasons. See U.S.S.G. § 1B1.13.

The Sentencing Commission also gives the Director of the Federal Bureau of Prisons

discretion to distinguish other grounds that could be extraordinary and compelling enough

to merit a sentence reduction, either on their own or in combination with another listed

condition. See id. at cmt. n.1(D).

       If an inmate can show that one of the eligibility criteria is applicable, a court must then



                                           Page 2 of 4
Case 3:17-cr-30047-NJR Document 208 Filed 12/08/20 Page 3 of 4 Page ID #2048




assess whether a reduction would be appropriate under the statutory sentencing factors

described in 18 U.S.C. § 3553(a). U.S.S.G. § 1B1.13. Lastly, a court must determine that the

defendant is not a danger to the safety of any other person or to the community, as provided

in 18 U.S.C. § 3142(g). U.S.S.G. § 1B1.13(2).

                                           ANALYSIS

       In his 235-page pro se Motion and Supplement, Cross advances a number of facts that

he feels are applicable to his Motion for Compassionate Release, pointing out that he is 77

years old rather than 74 years old as the Court stated in its prior order and noting that his

wife and mother are 90 and 98 years old respectively. Facts like this might be relevant to

establishing whether Cross satisfies one of the factual predicates for compassionate release,

but they do not affect the Court’s conclusion that Cross may present a danger to the

community. To that end, Cross advances a number of arguments contesting the Court’s

conclusion that he may constitute a danger if released.

       Cross compares himself to other criminals who have committed violent offenses but

who are nevertheless released, arguing that they are more dangerous than he is. A finding

that an inmate may present a danger to the community does not refer solely to the possibility

of physical violence, but rather to the general prospect of harm. The financial crimes

committed by Cross are harmful, regardless of Cross’s own views of the banking industry,

and his apparent inability to remain at liberty without committing further criminal acts

indicates that his release would create a real danger to the community of fraudulent activity

similar to the myriad offenses that Cross has already committed.

       Cross further states that “you can’t con/cheat an honest person[,]” apparently arguing



                                          Page 3 of 4
Case 3:17-cr-30047-NJR Document 208 Filed 12/08/20 Page 4 of 4 Page ID #2049




that the individuals that he defrauded were in some way complicit in his acts. Yet the relevant

question is not whether the negligence of his victims contributed to the magnitude of his

crimes, but rather whether Cross himself is sufficiently rehabilitated such that he is not likely

to reoffend upon release. To that end, the fact that Cross refuses to take responsibility for his

conduct and attempts to minimize the harm inflicted by his crimes indicates that he is not a

good candidate for compassionate release.

       Lastly, Cross makes a number of arguments about his conviction, arguing that there

were flaws in his indictment and other deficiencies in his prosecution which should have

resulted in the dismissal of his case. A motion for compassionate release is not intended to

contest a conviction, however, and these arguments should have been advanced in his initial

prosecution, upon appeal, or in a habeas action.

       In sum, despite the voluminous filings Cross has presented, the Court is not inclined

to change its view that Cross’s past conduct and failure to take responsibility for his actions

indicates that he would be likely to reoffend and would present a danger to the community

if released.

                                             CONCLUSION

       For these reasons, the Motion for Reconsideration (Doc. 206) is DENIED.

       IT IS SO ORDERED.

       DATED: December 8, 2020


                                                    ____________________________
                                                    NANCY J. ROSENSTENGEL
                                                    Chief U.S. District Judge




                                          Page 4 of 4
